ICJ_132_MaritimeDelimitation-BlackSea_ROU_UKR_2007-06-08_ORD_01_NA_00_EN.txt.     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  MARITIME DELIMITATION
    IN THE BLACK SEA
       (ROMANIA v. UKRAINE)


        ORDER OF 8 JUNE 2007




           2007
    COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


     AFFAIRE RELATIVE
A
v LA DE
      u LIMITATION MARITIME
        EN MER NOIRE
       (ROUMANIE c. UKRAINE)


     ORDONNANCE DU 8 JUIN 2007

                         Official citation :
             Maritime Delimitation in the Black Sea
           (Romania v. Ukraine), Order of 8 June 2007,
                   I.C.J. Reports 2007, p. 650




                     Mode officiel de citation :
               Délimitation maritime en mer Noire
         (Roumanie c. Ukraine), ordonnance du 8 juin 2007,
                    C.I.J. Recueil 2007, p. 650




                                          Sales number
ISSN 0074-4441
ISBN 978-92-1-071031-2
                                          No de vente :   925

                          8 JUNE 2007

                            ORDER




MARITIME DELIMITATION
  IN THE BLACK SEA
 (ROMANIA v. UKRAINE)




DÉLIMITATION MARITIME
    EN MER NOIRE
(ROUMANIE c. UKRAINE)




                         8 JUIN 2007

                        ORDONNANCE

               650




                              INTERNATIONAL COURT OF JUSTICE

   2007                                       YEAR 2007
  8 June
General List
 No. 132                                      8 June 2007


                                CASE CONCERNING
                              MARITIME DELIMITATION
                                IN THE BLACK SEA
                                      (ROMANIA v. UKRAINE)




                                                ORDER


               Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges SHI,
                         KOROMA, PARRA-ARANGUREN, OWADA, TOMKA, ABRAHAM,
                         KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ; Registrar
                         COUVREUR.


                   The International Court of Justice,
                   Composed as above,
                   After deliberation,
                   Having regard to Article 48 of the Statute of the Court and to
               Article 44, paragraph 3, of the Rules of Court,
                   Having regard to the Order of 30 June 2006, whereby the Court fixed
               22 December 2006 and 15 June 2007 respectively as the time-limits for the
               filing of the Reply of Romania and the Rejoinder of Ukraine,

                  Having regard to the Reply duly filed by Romania within this time-
               limit ;
                  Whereas, by a letter dated 31 May 2007 and received in the Registry on
               1 June 2007 by facsimile, the Agent of Ukraine informed the Court that
               his Government, for the reasons explained in that letter, requested a

               4

651              MARITIME DELIMITATION (ORDER 8 VI 07)


three-week extension of the time-limit for the filing of the Rejoinder of
Ukraine, i.e., until 6 July 2007 ; and whereas, on receipt of that letter, the
Registry transmitted a copy thereof to the Agent of Romania ;

   Whereas, by a letter dated 4 June 2007 and received in the Registry on
6 June 2007, the Agent of Romania stated that his Government, while
leaving this matter to the assessment of the Court, “[did] not oppose a
reasonable extension, provided that it [would] not influence upon the fix-
ing of the oral hearings” ;
   Taking account of the views of the Parties,
 Extends to 6 July 2007 the time-limit for the filing of the Rejoinder of
Ukraine ; and
 Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this eighth day of June, two thousand and
seven, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of Romania and the
Government of Ukraine, respectively.

                                            (Signed) Rosalyn HIGGINS,
                                                        President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.




5

PRINTED IN THE NETHERLANDS



                       ISSN 0074-4441
                       ISBN 978-92-1-071031-2

